DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over CN206096710U in view of CN106154657A.
	As to claim 1, CN206096710U discloses in figure 1a: a light transmitting substrate 001, a backlight source, a liquid crystal layer 003, and a plurality of electrodes 005, wherein the liquid crystal layer is disposed between the light transmitting substrate and the backlight source, the electrodes are disposed on a side of the light transmitting substrate proximal to the liquid crystal layer and configured to control an equivalent refractive index of the liquid crystal layer, and the backlight source comprises a light guide plate 004 and a collimated light source 006 which is disposed on a side of the light guide plate other than two larger surfaces thereof.  CN206096710U further discloses in paragraph [0084] that the electrodes 005 may comprise a silver magnesium alloy, which is a reflective and conductive material.

	As to claim 2, CN206096710U in view of CN106154657A discloses all of the elements of the claimed invention discussed above regarding claim 1.  CN206096710U further discloses in paragraphs [0063], [0073] and [0080] that the display apparatus comprises a plurality of sub-pixel regions arranged in an array.  CN106154657A further discloses in figure 8, an embodiment where the grate like structure 43 comprises a plurality of grate like electrodes, and each of the sub-pixel regions 431 comprises at least two grate like electrodes 4311 and 4312.
As to claim 3, CN206096710U in view of CN106154657A discloses all of the elements of the claimed invention discussed above regarding claim 1.  CN206096710U further discloses in paragraphs [0063], [0073] and [0080] that the display apparatus comprises a plurality of sub-pixel regions arranged in an array.  CN206096710U further discloses in figure 1c, an electrode assembly 007 comprising a first electrode structure disposed on a side of the liquid crystal layer proximal to the backlight source.
As to claim 4, CN206096710U in view of CN106154657A discloses all of the elements of the claimed invention discussed above regarding claim 3.  CN206096710U further discloses in figure 1c that the first electrode structure 007 comprises a plurality of 
As to claim 5, CN206096710U in view of CN106154657A discloses all of the elements of the claimed invention discussed above regarding claim 3.  CN206096710U further discloses in figure 1c that the grate like structure 005 comprises a plurality of grate like electrodes, wherein the plurality of grate like electrodes are respectively disposed in each of the sub-pixel regions, and the first electrode structure 007 is an electrode layer which covers the side of the liquid crystal layer 003 proximal to the backlight source.
As to claim 6, CN206096710U in view of CN106154657A discloses all of the elements of the claimed invention discussed above regarding claim 3.  CN206096710U further discloses in figure 1c that the grate like structure 005 comprises a plurality of grate like electrodes, wherein the plurality of grate like electrodes are respectively disposed in each of the sub-pixel regions, and the first electrode structure 007 comprises a plurality of first electrodes which are disposed in each of the sub-pixel regions.
As to claim 7, CN206096710U in view of CN106154657A discloses all of the elements of the claimed invention discussed above regarding claim 1.  CN206096710U further discloses in paragraphs [0063], [0073] and [0080] that the display apparatus comprises a plurality of sub-pixel regions arranged in an array.  CN106154657A further discloses in figures 3 and 4, an electrode assembly 231 comprising a second electrode 
As to claim 12, CN206096710U in view of CN106154657A discloses all of the elements of the claimed invention discussed above regarding claim 1, but does not disclose that the grate like structure satisfies the claimed diffraction grating formula.  However, CN206096710U discloses in paragraphs [0071]-[0078], optimizing the grating period of a grating structure, showing that the grating period of a grating structure was recognized in the art as a result effective variable.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify CN206096710U by optimizing the grating period of the grating structure to satisfy the claimed diffraction grating formula because optimization of a result effective variable has been judicially determined to involve only routine experimentation.  See MPEP 2144.05, Section II.
As to claim 14, CN206096710U discloses in figure 1a: a light transmitting substrate 001, a backlight source, a liquid crystal layer 003, and a grate like structure 005, wherein the liquid crystal layer is disposed between the light transmitting substrate and the backlight source, the grate like structure is disposed on a side of the light transmitting substrate proximal to the liquid crystal layer and configured to control an equivalent refractive index of the liquid crystal layer, and the backlight source comprises a light guide plate 004 and a collimated light source 006 which is disposed on a side of 
CN206096710U does not disclose that the electrodes have a grate like structure.  CN106154657A discloses in figures 3 and 4, a liquid crystal grating comprising electrodes 232 which have a grate like structure.  CN106154657A teaches in paragraph [0059] that the grate like structure provides for a 3D display.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CN206096710U by providing electrodes with a grate like structure as disclosed by CN106154657A in order to form a 3D display.  The device of CN206096710U as modified by CN106154657A would operate by acquiring a control instruction which is configured to instruct a designated display area for light control in the display area, and upon activation of the collimated light source, changing an equivalent refractive index of the liquid crystal layer of the designated display area by the grate like structure, such that light from the collimated light source is emitted from an orthographic projection area of the designated display area in the light guide plate into the liquid crystal layer.
As to claim 15, CN206096710U in view of CN106154657A discloses all of the elements of the claimed invention discussed above regarding claim 14.  CN206096710U further discloses in figure 1c, an electrode assembly 007.  Furthermore, the device of CN206096710U as modified by CN106154657A would operate by controlling a deflection angle of liquid crystal in the liquid crystal layer by the 
As to claim 16, CN206096710U in view of CN106154657A discloses all of the elements of the claimed invention discussed above regarding claim 14.  CN206096710U further discloses in figure 1c, an electrode assembly 007.  Furthermore, the device of CN206096710U as modified by CN106154657A would operate by controlling a deflection long axis of the liquid crystal in the liquid crystal layer of the display area of the display apparatus other than the designated display area by the grate like structure and the electrode assembly, such that an angle defined between the deflection long axis and the light guide plate is equal to an incident angle of the light in the light guide plate.
As to claim 17, CN206096710U discloses in figure 1a: a light transmitting substrate 001, a backlight source, a liquid crystal layer 003, and a grate like structure 005, wherein the liquid crystal layer is disposed between the light transmitting substrate and the backlight source, the grate like structure is disposed on a side of the light transmitting substrate proximal to the liquid crystal layer and configured to control an equivalent refractive index of the liquid crystal layer, and the backlight source comprises a light guide plate 004 and a collimated light source 006 which is disposed on a side of the light guide plate other than two larger surfaces thereof.  CN206096710U further discloses in paragraph [0084] that the electrodes 005 may comprise a silver magnesium alloy, which is a reflective and conductive material.
CN206096710U does not disclose that the electrodes have a grate like structure.  CN106154657A discloses in figures 3 and 4, a liquid crystal grating comprising 
As to claim 18, CN206096710U in view of CN106154657A discloses all of the elements of the claimed invention discussed above regarding claim 17.  CN206096710U further discloses in paragraph [0114] that the disclosed display device may be a virtual reality or augmented reality device.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over CN206096710U in view of CN106154657A as applied to claim 1 above, and further in view of Shimoshikiryoh et al. (US 2018/0299737).
CN206096710U in view of CN106154657A discloses all of the elements of the claimed invention discussed above regarding claim 1.  CN106154657A further discloses in figure 3, a black matrix layer 27, but does not disclose a color filter.  However, it was well known to provide a color filter in the same layer as the black matrix as evidenced by paragraph [0094] of Shimoshikiryoh.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify CN206096710U by providing a color filter in the same layer as the black matrix because conventional structures were known to be cost effective and reliable.
Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over CN206096710U in view of CN106154657A and Shimoshikiryoh et al. (US 2018/0299737) as applied to claims 9-10 above, and further in view of Lee et al. (US 2017/0102487).
CN206096710U in view of CN106154657A and Shimoshikiryoh discloses all of the elements of the claimed invention discussed above regarding claims 9-10, but does not disclose that the color filters contain quantum dots.  Lee discloses in paragraph [0037] that quantum dots may improve the color reproducibility and brightness of a color filter.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify CN206096710U by providing color filters containing quantum dots in order to improve the color reproducibility and brightness as taught by Lee.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over CN206096710U in view of CN106154657A as applied to claim 1 above, and further in view of Shimoshikiryoh et al. (US 2018/0299737) and Lee et al. (US 2017/0102487).
CN206096710U in view of CN106154657A discloses all of the elements of the claimed invention discussed above regarding claim 1.  CN206096710U further discloses in paragraphs [0063], [0073] and [0080] that the display apparatus comprises a plurality of sub-pixel regions arranged in an array.  CN206096710U further discloses in paragraph [0084] that the grate like structure 005 may comprise a silver magnesium alloy, which is a reflective and conductive material.  CN106154657A further discloses in figures 3 and 4, a second electrode structure 231 comprising disposed between the light transmitting substrate 21 and the grate like structure, wherein the grate like structure comprises a plurality of grate like electrodes 232 being respectively disposed in each of 
CN206096710U in view of CN106154657A does not disclose that the grate like structure satisfies the claimed diffraction grating formula.  However, CN206096710U discloses in paragraphs [0071]-[0078], optimizing the grating period of a grating structure, showing that the grating period of a grating structure was recognized in the art as a result effective variable.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify CN206096710U by optimizing the grating period of the grating structure to satisfy the claimed diffraction grating formula because optimization of a result effective variable has been judicially determined to involve only routine experimentation.  See MPEP 2144.05, Section II.
CN106154657A further discloses in figure 3, a black matrix layer 27, but does not disclose a color filter.  However, it was well known to provide a color filter in the same layer as the black matrix as evidenced by paragraph [0094] of Shimoshikiryoh.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify CN206096710U by providing a color filter in the same layer as the black matrix because conventional structures were known to be cost effective and reliable. Shimoshikiryoh does not disclose that the color filters contain quantum dots.  Lee discloses in paragraph [0037] that quantum dots may improve the color reproducibility and brightness of a color filter.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to .
Response to Arguments
Applicant's arguments filed January 1, 2021 have been fully considered but they are not persuasive.
Applicant argues that CN206096710U discloses a grating coupling structure 007 that is separate from the electrode structure 005.  However, this refers to a different embodiment than the one relied upon in the rejection, which is shown in figure 1a.  The embodiment shown in figure 1a only discloses an electrode structure 005 and not a separate grating coupling structure 007.  Furthermore, CN206096710U further discloses in paragraph [0063] that each electrode structure 005 has a plurality of electrode strips (not shown).  Therefore, the electrode structures 005 function as both a grating and an electrode configured to control an equivalent refractive index of the liquid crystal layer.  As noted in the rejection above, CN206096710U further discloses in paragraph [0084] that the electrodes 005 may comprise a silver magnesium alloy, which is a reflective and conductive material.
Applicant argues that the slit electrodes 232 of CN106154657A are not configured to control an equivalent refractive index of the liquid crystal layer.  However, this is contradicted by paragraph [0061] of CN106154657A which states that the electric field generated between the common electrode and the slit electrode causes the liquid crystal molecules facing the slit electrode to rotate.  Therefore, the slit electrodes 232 of CN106154657A are in fact configured to control an equivalent refractive index of the liquid crystal layer.  Applicant further argues that CN106154657A does not disclose that 
Furthermore, applicant’s arguments against CN206096710U and CN106154657A amount to a piecemeal analysis of the references.  However, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID Y CHUNG/Examiner, Art Unit 2871              

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871